The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner makes the following observations on the language of claim 1 and the scope of the elements being examined.  First, the elements of claim 1 are a sensor array comprising a plurality of particles wherein the plurality of particles comprises a positively charged particle and a negatively charged particle and wherein each particle in the plurality of particles differs from the other particles in the sensor array in at least one physicochemical property, an incubation chamber in which the sensor array is disposed which is capable of allowing contact between the sample and the sensor array and a computer system comprising at least one processor and instructions executable by the processor to correlate biomolecules in sample associated with the sensor array to a biological state.  The claims are general in nature, requiring only particles with general properties not specific particles with specifically defined properties.  The incubation chamber and computer system are also substantially general in nature.  In claim 1 the physicochemical property will be treated as including the composition, size, surface charge, hydrophobicity, hydrophilicity, surface functionality (surface functional groups), surface topography, surface curvature and shape of the particles as disclosed in at least paragraphs [00201]-[00205] of the originally filed specification and/or claimed in claim 16 as long as at least one particle has a positive charge and another particle has a negative charge.  The added trained machine learning algorithm language was searched in the instant disclosure.  Upon doing so the phrase "random forest” was often associated with the machine learning language (see instant paragraphs [00184],[00187],[[00334], [000360] and [00373]).  Additionally, for examination purposes, the instructions executable by the at least one processor will be treated as met if they can correlate one or more molecules to a biological/disease state of an individual and the trained machine language will be met if a training process was used to determine which peaks are relevant to the discrimination of the disease state.  Claim 1 does not require the presence of either a sample or a biomolecule corona that would form through contact of the sensor array and the sample.  For examination purposes, capability of its formation is being treated as inherent if the particles are contacted with a complex biological sample.  With respect to the number of identified proteins, applicant has pointed to figure 10B with respect to the limitation of claim 35.  Examiner notes that the 1824 identified proteins includes overlap between the proteins from the three bead types used.  In other words, the total number of unique identified proteins is 876 because 375 of the 1824 identified proteins were found on all three bead types and 198 of the identified proteins were found on two of the three bead types.  Examiner notes that the Villanueva reference (Analytical Chemistry 2004, 1560-1570) cited by examiner in the office action mailed February 22, 2022 teaches that a single sample using a single bead type yielded 400 detected/identified peptides.  However, when the number of sampled increased, the single bead type resulted in the detection/identification of almost 2000 unique peptides (see at least the abstract and its related disclosure in the paper).  Additionally, from the paper, it is clear that one does not need to know the actual proteins/peptides that are either present or absent as long as one knows which mass spectral peaks to look for to make the determination of the disease state.  From this it appears that the number of identified proteins/peptides is not the number of unique proteins/peptides adsorbed on the sensor array and that it can also depend on both the type of bead and the number of samples used in the training of the computer system.  For examination purposes, based on the teachings of Villanueva that almost 2000 unique proteins/peptides can be detected/identified with a single bead type from a plurality of samples being used to distinguish between controls and individuals with a disease, the number of identified/detected proteins required by the claims will be treated as met and/or inherent in an instrument that uses beads to form the biomolecule corona and a mass spectrometer to analyze the molecules of the corona.  
Claims 1, 16, 19, 22-27 and 31-41 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 in the incubation chamber subparagraph, it is not clear if the subset of biomolecules is simply molecules known to exist and/or identifiable in a sample or refers to molecules from the sample that would be expected to be present in and/or identifiable in the biomolecule corona.  Since the claim does not require sample contact with the sensor array or the formation of a biomolecule corona, this language of the claim will be treated for examination purposes as non-limiting functional language.  In the computer system paragraph of claim 1, the following two phrases are found: “from the subset of biomolecules comprising more than 1000 identified proteins” and “associate at least one the subset of biomolecules with the biological state of the subject”.  It is not clear if both references to “the subset of biomolecules” are referring to the same subset of biomolecules or if they are different subsets of biomolecules.  If the latter is the case, then it is not clear what if any relationship exists between the subsets of biomolecules.  For examination purposes, this language is being treated as the computer system requires the ability to associate one or more molecules from the sample and/or that would be expected to be identifiable in a biomolecule corona from a sample to a biological state of the subject.  With respect to claim 35, the language is similar to that noted above in claim 1 and so it has a similar problem. With respect to claim 36, since claim 1 already require one positively charged particle and one negatively charged particle, it is not clear if applicant is trying to define additional properties of the already defined particles, different properties of additional particles required to be present in the sensor array or is attempting to limit the sensor array to properties other than that required by claim 1.  For examination purposes, all possibilities will be treated by examiner.  Additionally with respect to claim 35, it is not clear if the over 1800 identified proteins is a function of the specific bead types used to produce the data shown in figure 10B so that the claim is lacking a required element or if the number is easily attainable with multiple bead combinations so that potentially any bead combination meets the limitation as the Villanueva teaches for a single bead type when used with a large set of samples.  Based on Villanueva, this limitation will be treated as met by any combination of a plurality of particles with the requirement of positive and negative charge as required by claim 1.  With respect to claim 37, it is not clear if the microchannels or nanochannels simply bring the fluid to the sensor array, contain particles of the sensor array or are otherwise associated/connected to the sensor array.  With respect to claims 38-39, similar to claim 36 noted above, claim 1 already requires that particles have certain properties so that it is not clear if the limitation is directed toward additional particles in the sensor array having different properties, requiring that the already defined particles differ by additional properties or trying to redefine the properties already claimed/required for the particles.  With respect to claim 40, it is not clear if the unique biomolecule fingerprint is simply certain molecules from the biomolecule corona or requires a complete profile of the molecules in a plurality of biomolecule corona.  In other words, does claim 40 only require as few as 2 or 3 molecules to constitute the unique biomolecule fingerprint or does it require all of the identifiable molecules in the corona of at least the 2 particles required by claim 1.  Dependent claims contain at least one of the problems of the claim(s) from which they depend.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 24-25, 31, 36, 38 and 41 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 24-25, if the subject were not afflicted with the disease state the subset of molecules being associated to the disease state would not be present and/or present in the amount that is characteristic of the disease state.  Thus claim 24 is inherent in the language of claim 22.  Likewise the language of claim 25 is inherent in the language of claim 22.  With respect to claim 31, claim 1 required that the machine learning algorithm is trained.  How that happens does not form a further limitation on claim 1 as long as the machine learning algorithm is trained.  Claim 1 defines the sensor array as a plurality of particles while claim 36 appears to be trying to redefine the sensor array to be discrete regions with topological differences.   Likewise, claim 39 appears to be trying to change the charge difference requirement of claim 1 to a shape difference.  With respect to claim 41, the sample is not positively recited as an element of the apparatus of claim 1 so that its further definition fails to further limit the scope of claim 1.  Thus, they fail to further limit the scope of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, 19, 22-27, 31, 34-35, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Velstra in view of Villanueva (Analytical Chemistry 2004, 76, 1560-1570, cited with the action mailed 2/22/22), and further in view of Nanni, Terracciano or Tan and further in view of Farias-Eisner (US 2011/0027894) or Mansfield (US 2009/0004687).  In the paper Velstra teaches an improved classification of breast cancer peptide and protein profiles by combining two serum workup procedures.   Figure 1 provides an overview of the two workups using respective magnetic bead particles (MBs) that are different from each other in at least one physicochemical property (weak cation-exchange or WCX and reversed phase or RPC18, see at least the description of the last paragraph of page 1984 and the description associated with figure 1 in combination with figure 1).  The arrows of figure 1 show the operable communication between the different parts of the processing methods and system to the same extent that the arrows of instant figure 65 show the operable connection between elements of the instantly claimed apparatus.  Beginning with the “automated serum workup procedures” heading on page 1985. The process and apparatus are described to contact the at least two particles with a sample to form a protein corona, measure the proteins present in the corona with a mass spectrometer and use the results to classify a disease state.  On page 1984, the abbreviation RF is defined as a random forest combination.  In figure 1 it is clear that a random forest combination was used in the analysis of the data.  And finally, in the paragraph bridging the columns of page 1987 it is clear that a random forest classification approach was used.  The “profile processing” and “data processing and statistics” sections on pages 1986-1987 amount to a training of the computer system to be able to discriminate the state of the subject.  Table 1 shows the improved classification of the combined procedure.  The difference between the teachings of Velstra and the instant claims the number and types of particles, Velstra is silent on the number of proteins/peptides that were detected/identified from the biomolecule corona and the classification of the disease into stages.  
In the paper Villanueva teaches that human serum contains a complex array of proteolytically derived peptides (serum peptidome) that may provide a correlate of biological events occurring in the entire organism; for instance, as a diagnostic for solid tumors.  Describe is a novel, automated technology platform for the simultaneous measurement of serum peptides that is simple, scalable, and generates highly reproducible patterns (the Villanueva reference was cited on page 1990 of Velstra and used an automated procedure similar to Velstra).  Peptides are captured and concentrated using reversed-phase (RP) batch processing in a magnetic particle-based format (the process amounts to forming a biomolecule corona on the particles), automated on a liquid handling robot, and followed by a MALDI TOF mass spectrometric readout.  The protocol is based on a detailed investigation of serum handling, RP ligand and eluant selection, small-volume robotics design, an optimized spectral acquisition program, and consistent peak extraction plus binning across a study set (training set).  The improved sensitivity and resolution allowed detection of 400 polypeptides (0.8-15-kDa range) in a single droplet (~50 µL) of serum, and almost 2000 unique peptides in larger sample sets, which can then be analyzed using common microarray data analysis software.  A pilot study indicated that sera from brain tumor patients can be distinguished from controls based on a pattern of 274 peptide masses.  This, in turn, served to create a learning algorithm that correctly predicted 96.4% of the samples as either normal or diseased.  The first full paragraph of page 1564 teaches that RP ligand-bearing, (sub)micrometer-sized, magnetic particles have the advantage of large accessible surface areas on a per weight basis, of facile collection and elution in small volumes, without centrifugation or microcolumn style operation, and of minimal losses during washes and transfers, all of which are also very favorable attributes for automation.  
In the paper Nanni teaches serum protein profiling in patients with inflammatory bowel diseases using selective solid-phase bulk extraction, matrix-assisted laser desorption/ionization time-of-flight mass spectrometry and chemometric data analysis.  The identification of new biomarkers or a disease-related protein fingerprint for inflammatory bowel diseases (IBDs) represents a major task in the diagnosis, prognosis and pharmacological therapy.  To address these issues, a simple and rapid analytical proteomic method for serum protein profiling based on selective beads-based solid-phase bulk extraction, matrix-assisted laser desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS) and chemometric data analysis was developed.  Serum proteins from healthy subjects (22) and patients with Crohn’s disease (15) and ulcerative colitis (26) were selectively extracted according to reversed-phase (C18), strong anion-exchange (SAX) and metal ion affinity (IDA-Cu(II)) principles.  This approach allowed enrichment of serum proteins/peptides due to the high interaction surface between analytes and the solid phase and high recovery due to the elution step performed directly on the MALDI-target plate.  The MALDI-TOFMS serum protein profiles were acquired and, after a data pre-processing step, analyzed by linear discriminant analysis (LDA), a chemometric classification technique, in order to classify serum samples among healthy subjects and patients with inflammatory bowel diseases (IBDs).  Since the high number of variables in the MALDI spectra (more than 16000 m/z values) prevents the use of LDA, the variables were reduced to 10–20 by features selection, thus allowing the evaluation of a pattern of m/z values with high discriminant power.  Serum protein profiles obtained by reversed-phase extraction and the selection of 20 m/z values gave the best overall prediction ability (96.9%).  The recognition of these m/z values may allow the identification of protein biomarkers involved in IBDs.
In the paper Terracciano teaches peptidome profiling of induced sputum by mesoporous silica beads and MALDI-TOF MS for non-invasive biomarker discovery of chronic inflammatory lung diseases.  Induced sputum is recognized as being of increasing importance for the diagnosis and monitoring of chronic inflammatory lung diseases.  The main purpose of this study is to provide a valid approach to better fractionate and characterize the still under-estimated low-molecular weight proteome of induced sputum by using mesoporous silica beads (MSBs) SPE coupled to MALDI-TOF-MS.  Sputum peptides were captured from both derivatized and non-derivatized MSBs and then profiled by MALDI-TOF MS. Depending on the chemical groups present on the mesoporous surface, complex peptide mixtures were extracted from induced sputum and converted into reproducible MALDI profiles.  The number of peaks detected as a function of S/N was evaluated for each mesoporous surface.  More than 400 peaks with an S/N> 45 were obtained in comparison to 200 peaks detected without MSBs.  Additionally, as a proof-of-principle, they investigated the ability of this platform to discriminate between the "sputome" of patients with asthma and chronic obstructive pulmonary disease, and between these groups and those of healthy control subjects.  Six m/z peaks emerged as potential diagnostic peptidic patterns able to differentiate these inflammatory airway diseases in the sputome range.  Human a-defensins (human neutrophil peptide (HNP)1, HNP2, HNP3) and three C-terminal amidated peptides, one of which is phosphorylated on serine, were identified by MALDI-TOF/TOF MS.  These findings may contribute to defining a high-throughput screening MS-based platform for monitoring key peptidic-biomarkers for inflammatory and chronic respiratory diseases in induced sputum samples.  The 5 different types of beads are described in table S1 and include functional groups that are polar, cationic and anionic.  The supplementary material also described the formation of the protein corona for each type of beads.  
In the paper Tan teaches a multi-dimensional on-particle detection technology for multi-category disease classification.  A serum peptide profile contains important bio-information, which may help disease classification.  The motivation of this study was to take advantage of porous silicon microparticles with multiple surface chemistries to reduce the loss of peptide information and simplify the sample pretreatment.  They developed a multi-dimensional on-particle MALDI-TOF technology to acquire high fidelity and cross-reactive molecular fingerprints for mining disease information.  The peptide fingerprint of serum samples from colorectal cancer patients, liver cancer patients and healthy volunteers were measured with this technology.  The featured mass spectral peaks can successfully discriminate and predict the multi-category disease.  Data visualization for future clinical application was also demonstrated.  The paragraph bridging pages 3490-3491 teaches that as a proof of concept work, three types of surface chemistry were used to demonstrate the advantage of the multidimensional on-particle (MDOP) detection technology.  The porous silicon with quaternary ammonium groups (Q-pSi) and carboxylation porous silicon (C-pSi) were designed to capture negative and positive charged peptides, respectively, whereas the Au coated PSMPs (Au–pSi) target peptides with rich cysteine residues or other metal affinity groups.  The goal of this study was to take advantage of MDOP detection technology to rapidly acquire overlaid peptide profiles for reliable disease prediction.  Serum samples from colorectal cancer (CRC) patients, liver cancer patients and healthy volunteers were tested with the MDOP detection technology.  The results demonstrated that the three groups of clinical samples could be successfully discriminated based on the featured mass spectral peaks obtained from different surface chemistry materials.  Page 3492 teaches that the data analysis involved three stages: i) peak detection and alignment using Student’s t test; ii) selection of differently expressed peaks among the three groups and validation of the classification by cluster analysis; and iii) sensitivity and accuracy examination for the predictive model generated from serum profiling data with neural network software.  In the first stage, for each pair of classes, they found that the three groups (healthy, CRC and liver cancer) could not be simultaneously distinguished in one type of surface chemistry.  For example, when using Q-pSi only, the CRC patients and healthy volunteers could not be discriminated.  Therefore, for the discrimination of multi-category disease, multi-dimensional detection was necessary so that the disease information hidden in the serum profile could be revealed.  They subsequently used ClinProTools to find the features with the best accuracy from the obtained feature subset.  The spectral overlays of the 16 most distinct mass spectral peaks listed in Table 2 are shown in figure S11.  Combined with the selected peaks screened by the Student’s t test, a final feature subset was sorted out (shown in bold italics in Table 2) according to the order of p value given by ClinProTools.  By using all 9 features selected from the 3 types of surface chemistry, a highly accurate classification can be obtained (see figure 2).  
In the patent publication Mansfield teaches methods for predicting the presence, subtype and stage of ovarian cancer, as well as for assessing the therapeutic efficacy of a cancer treatment and determining whether a subject potentially is developing cancer (see at least the abstract and paragraphs [0026]-[0029]).  Associated test kits, computer and analytical systems as well as software and diagnostic models are also provided.  Paragraph [0031] lists the preferred panels of biomarkers including proteins.  Paragraphs [0055]-[0056] teach that a set of blood serum samples were analyzed to generate most of the data presented which contained 150 ovarian cancer samples and 150 non-ovarian cancer samples.  Subsets of these samples were used.  The ovarian cancer sample samples further comprised the following epithelial ovarian cancer subtypes: serous (64), clear cell (22), endometrioid (35), mucinous (15), mixed, that is, consisting of more than one subtype (14).  The stage distribution of the ovarian cancer samples was: Stage I (41), Stage II (23), Stage III (68), Stage IV (12) and unknown stage (6).  The non-ovarian cancer sample set included the following ovarian conditions: benign (104), normal ovary (29) and "low malignant potential/borderline (3).  The sample set also includes serum from patients with other cancers: cervical cancer (7), endometrial cancer (6) and uterine cancer (1).  The analyte levels in the samples were measured using a high-throughput, multi-analyte immunoassay platform.  Paragraph [0059] teaches that skilled artisans will recognize that a wide variety of analytical techniques may be used to determine the levels of biomarkers in a sample including spectrometric methods such as mass spectrometry may be used to measure the levels of analytes.  Paragraphs [0076]-[0079] present various biomarkers that can be used to identify the respective stages of the cancer.    
In the patent publication Farias-Eisner teaches biomarker proteins that can be used in the diagnosis of early-stage ovarian cancer and for both early- and late-stage endometrial cancer and methods of screening for endometrial cancer, as well as methods of detecting and monitoring the status of endometrial cancer.  The invention provides biomarker panels that permit the distinction of patients with ovarian neoplasia (benign or malignant) from normal subjects, and allow the identification of patients with early-stage (stage I/II) ovarian cancer, distinct from those patients with benign ovarian tumors or normal individuals.  The biomarkers can be used to detect a variety of endometrial cancers, including endometroid carcinoma, clear cell carcinoma and serous carcinoma (see the abstract and at least paragraph [0007]).  Paragraph [0013] teaches that typically, the sample or specimen comprises serum.  The sample can comprise serum, blood, plasma, or other suitable tissue specimen.  The measuring can comprise immunoassay, spectrometry, or other conventional assay for such biomarkers.  In one embodiment, the spectrometry comprises surface enhanced laser desorption/ionization (SELDI) mass spectrometry.  Example 1 presents the identification of biomarkers for ovarian cancer using strong anion-exchange ProteinChips.  To find three ovarian cancer biomarker protein panels that, when used together, effectively distinguished serum samples from healthy controls and patients with either benign or malignant ovarian neoplasia, 184 serum samples from patients with ovarian cancer (n=109), patients with benign tumors (n=19), and healthy donors (n=56) were analyzed on strong anion-exchange surfaces using surface-enhanced laser desorption/ionization time-of-flight mass spectrometry technology.  Univariate and multivariate statistical analyses applied to protein-profiling data obtained from 140 training serum samples identified three biomarker protein panels.  The first panel of five candidate protein biomarkers, termed the screening biomarker panel, effectively diagnosed benign and malignant ovarian neoplasia (95.7% sensitivity, 82.6% specificity, 89.2% accuracy, and receiver operating characteristic (ROC) area under the curve of 0.94).  The other two panels, consisting of five and four candidate protein biomarkers each, effectively distinguished between benign and malignant ovarian neoplasia and were therefore referred to as validation biomarker panel I (81.5% sensitivity, 94.9% specificity, 88.2% accuracy, and ROC=0.94) and validation biomarker panel II (72.8% sensitivity, 94.9% specificity, 83.9% accuracy, and ROC=0.90).  The three ovarian cancer biomarker protein panels correctly diagnosed 41 of the 44 blinded test samples: 21 of 22 malignant ovarian neoplasias (10 of 11 early-stage ovarian cancer (I/II) and 11 of 11 advanced-stage ovarian cancer (III/IV)), 6 of 6 low malignant potential, 5 of the 6 benign tumors, and 9 of 10 normal patient samples.  Example 4 shows that a similar procedure was used for the detection of early- and late stage endometrial cancer.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate one or more additional particles of different surface chemistry such as those taught by Nanni, Terracciano or Tan into the sensor array of Velstra because of the ability to remove/extract different sets of molecules as taught by Nanni, Terracciano or Tan and the expected improvement in classification ability between different disease states as shown by at least Velstra, Nanni, Terracciano or Tan.  The number of identified proteins would have been expected to be met based on the teaching that a single bead type can be used to detect/identify almost 2000 proteins/peptides over a set of different serum samples.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate samples into the method of Velstra from individuals at different stages of the disease as was done by Farias-Eisner or Mansfield because of the ability to distinguish between stages of disease as well as disease types as shown by Farias-Eisner or Mansfield and the desire and/or need for such an ability as shown by Farias-Eisner or Mansfield.  With respect to claim 34, If Velstra does not use nanoparticles it would have been obvious to use nanoparticles as the particles in the Velstra sensor array because Villanueva teaches that (sub)micrometer sized, magnetic particles have the advantage of large accessible surface areas on a per weight basis, of facile collection and elution in small volumes, without centrifugation or microcolumn style operation, and of minimal losses during washes and transfers, all of which are also very favorable attributes for automation.  
Claims 32-33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Velstra in view of Villanueva and Nanni, Terracciano or Tan and further in view of Farias-Eisner or Mansfield as applied to claim 1 above, and further in view of Walt (US 6,327,410, newly cited and applied).  Velstra does not teach that the particles of the sensor array are associated with a support surface or that the particles may have different shapes.  
In the patent Walt teaches a microsphere-based analytic chemistry system and method for making the system in which microspheres or particles carrying bioactive agents may be combined randomly or in ordered fashion and dispersed on a substrate to form an array while maintaining the ability to identify the location of bioactive agents and particles within the array using an optically interrogatable, optical signature encoding scheme.  A wide variety of modified substrates may be employed which provide either discrete or non-discrete sites for accommodating the microspheres in either random or patterned distributions.  The substrates may be constructed from a variety of materials to form either two-dimensional or three-dimensional configurations.  In a preferred embodiment, a modified fiber optic bundle or array is employed as a substrate to produce a high density array.  The disclosed system and method have utility for detecting target analytes and screening large libraries of bioactive agents.  After describing improvements in fiberoptic analysis including immobilizing different fluorophore and/or chromophore materials on the fiber(s) in the first two columns of the patent, column 3, lines 12-26 teach that these improvements resulted in a configuration for an analytic chemistry sensor that could be remotely monitored via the typically small bundle.  The drawback, however, was the difficulty in applying the various chemistries associated with the chemical functionalities at the sensor's end; the functionalities were built on the sensor's end in a serial fashion.  This was a slow process, and in practice, only tens of functionalities could be applied.  Accordingly, compositions and methods are desirable that allow the generation of large fiber optic arrays including microspheres that can be either encoded or decoded to allow the detection of target analytes.  column 3 lines 30-53 teach that compositions are provided including a substrate with a surface having discrete sites, and a population of microspheres distributed on the sites.  The sites may be wells or chemically functionalized sites.  In a further aspect, methods of making the composition comprising forming a surface comprising individual sites on a substrate, distributing microspheres on the surface such that the individual sites contain microspheres.  Column 4, lines 35-58 teach that the structure is based on two synergistic inventions: 1) the development of a bead-based analytic chemistry system in which beads, also termed microspheres, carrying different chemical functionalities may be mixed together while the ability is retained to identify the functionality of each bead using an optically interrogatable encoding scheme (an "optical signature"); and 2) the use of a substrate comprising a patterned surface containing individual sites that can bind or associate individual beads.  This allows the synthesis of the bioactive agents (i.e. preparation of surface functionalities) to be separated from their placement on an array, i.e. the functionality may be prepared/synthesized on the beads, and then the beads are randomly distributed on a patterned surface.  Since the beads are first coded with an optical signature, this means that the array can later be "decoded", i.e. after the array is made, a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made.  This means that the beads may be randomly distributed on the array, a fast and inexpensive process as compared to either the in situ synthesis or spotting techniques of the prior art.  Once the array is loaded with the beads, the array can be decoded, or can be used, with full or partial decoding occurring after testing.  Column 5, line 49 to column 6, line 21 teach that the substrate is generally planar and is modified to contain discrete, individual sites for later association of microspheres.  It will be appreciated by those in the art, that other configurations of substrates may be used as well; for example, three dimensional configurations can be used, such as embedding the beads in a porous block of plastic that allows sample access to the beads and placing the beads on the inside surface of a tube, or other channel for flow-through sample analysis to minimize sample volume.  The individual sites for later association of microspheres may be physically altered sites, i.e. physical configurations such as wells or small depressions in the substrate that can retain the beads, such that a microsphere can rest in the well, or the use of other forces (magnetic or compressive), or chemically altered or active sites, such as chemically functionalized sites, electrostatically altered sites, hydrophobically/hydrophilically functionalized sites, spots of adhesive, etc.  The sites may be a pattern, i.e. a regular design or configuration, or randomly distributed.  The paragraph bridging columns 6-7 teaches that the surface of the substrate is modified to contain chemically modified sites, that can be used to attach, either covalently or non-covalently, the microspheres to the discrete sites or locations on the substrate.  "Chemically modified sites" in this context includes, but is not limited to, the addition of a pattern of chemical functional groups including amino groups, carboxy groups, oxo groups and thiol groups, that can be used to covalently attach microspheres, which generally also contain corresponding reactive functional groups; the addition of a pattern of adhesive that can be used to bind the microspheres (either by prior chemical functionalization for the addition of the adhesive or direct addition of the adhesive); the addition of a pattern of charged groups (similar to the chemical functionalities) for the electrostatic attachment of the microspheres, i.e. when the microspheres comprise charged groups opposite to the sites; the addition of a pattern of chemical functional groups that renders the sites differentially hydrophobic or hydrophilic, such that the addition of similarly hydrophobic or hydrophilic microspheres under suitable experimental conditions will result in association of the microspheres to the sites on the basis of hydroaffinity.  similar teachings can be found in column 15, lines 7-29.  Column 7, lines 20-40 defines "microspheres" or "beads" or "particles" or grammatical equivalents as small discrete particles.  The composition of the beads will vary, and can include those made from plastics, ceramics, glass, polystyrene, methylstyrene, acrylic polymers, paramagnetic materials, thoria sol, carbon graphited, titanium dioxide, latex or cross-linked dextrans such as Sepharose, cellulose, nylon, cross-linked micelles and Teflon.  The beads need not be spherical; irregular particles may be used.  In addition, the beads may be porous, thus increasing the surface area of the bead available for either bioactive agent attachment or tag attachment.  The bead sizes range from nanometers, i.e. 100 nm, to millimeters, i.e. 1 mm, with beads from about 0.2 micron to about 200 microns being preferred, and from about 0.5 to about 5 micron being particularly preferred, although in some embodiments smaller beads may be used.  Column 7, lines 10-19 teach that in some cases a single microsphere of each type may be used in the array. in other cases a plurality of each microsphere type may be used in the array.  
It would have been obvious to those of ordinary skill in the art at the time the application was filed to place the beads/microspheres of Velstra on a substrate at functionalized, localized positions as taught by Walt because of the ability to know/determine the location of the beads enabling the ability to interact with the beads individually after the simultaneous contact of the beads with the sample rather than each type of bead being separately processed as shown/taught by Walt or to allow for controlled fluid contact of the beads with sample and other fluids in a tube or channel to limit the amount of fluid needed/used in the processing of the beads as taught by Walt.  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Velstra in view of Villanueva and Nanni, Terracciano or Tan and further in view of Farias-Eisner or Mansfield as applied to claim 1 above, and further in view of Chee (US 2007/0184456, newly cited and applied).  Velstra does not teach the sensor array having microchannels or nanochannels that restrict or control the flow of the biological sample through the array.  
In the patent publication Chee teaches methods and apparatus for conducting analyses, particularly microfluidic devices for the detection of target analytes.  Paragraph [0004] teaches that one type of sensor showing particular promise is based on microspheres or beads that are distributed on a substrate at discrete sites.  Each bead contains a chemical functionality, such as a binding partner, that can be used to detect the presence of a target analyte.  Paragraph [0005] teaches that there is a significant trend to reduce the size of these sensors, both for sensitivity and to reduce reagent costs.  Thus, a number of microfluidic devices have been developed, generally comprising a solid support with microchannels, utilizing a number of different wells, pumps, reaction chambers, and the like.  Paragraph [0007] teaches that the present invention provides microfluidic devices for the detection of a target analyte in a sample.  The devices comprise a solid support that has any number of modules, including a sample inlet port and at least one sample handling well comprising a well inlet port and a well outlet port.  The device generally further comprises a first microchannel to allow fluid contact between the sample inlet port and the sample handling well.  The device also comprises a detection module comprising a substrate with a surface comprising discrete sites, and a population of microspheres comprising at least a first and a second subpopulation, wherein each subpopulation comprises a bioactive agent.  The microspheres are distributed on said surface.  The detection module also comprises a detection inlet port to receive the sample.  The device also comprises a second microchannel to allow fluid contact between the sample handling well and the detection inlet port.  See paragraph [0014] for a more detailed description of possible elements that make up the devices.  Paragraph [0035] teaches that the devices include at least one microchannel or flow channel that allows the flow of sample from the sample inlet port to the other components or modules of the system.  As will be appreciated by those in the art, the flow channels may be configured in a wide variety of ways, depending on the use of the channel.  For example, a single flow channel starting at the sample inlet port may be separated into a variety of smaller channels, such that the original sample is divided into discrete subsamples for parallel processing or analysis.  Alternatively, several flow channels from different modules, for example the sample inlet port and a reagent storage module may feed together into a mixing chamber or a reaction chamber.  As will be appreciated by those in the art, there are a large number of possible configurations; what is important is that the flow channels allow the movement of sample and reagents from one part of the device to another.  For example, the path lengths of the flow channels may be altered as needed; for example, when mixing and timed reactions are required, longer and sometimes tortuous flow channels can be used; similarly, longer lengths for separation purposes may also be desirable.  Alternatively, the size of a channel may be changed to increase or reduce the flow rate of the sample.  For example, the size of a channel may be increased in order to reduce sample flow rate.  Paragraph [0204] teaches that a surface of an array substrate is modified to contain chemically modified sites, that can be used to attach, either covalently or non-covalently, the microspheres of the invention to the discrete sites or locations on the substrate.  "Chemically modified sites" in this context includes, but is not limited to, the addition of a pattern of chemical functional groups including amino groups, carboxy groups, oxo groups and thiol groups, that can be used to covalently attach microspheres, which generally also contain corresponding reactive functional groups; the addition of a pattern of adhesive that can be used to bind the microspheres (either by prior chemical functionalization for the addition of the adhesive or direct addition of the adhesive); the addition of a pattern of charged groups (similar to the chemical functionalities) for the electrostatic attachment of the microspheres, i.e. when the microspheres comprise charged groups opposite to the sites; the addition of a pattern of chemical functional groups that renders the sites differentially hydrophobic or hydrophilic, such that the addition of similarly hydrophobic or hydrophilic microspheres under suitable experimental conditions will result in association of the microspheres to the sites on the basis of hydroaffinity.  Figure 4 shows how an array of beads might be formed in a channel.  
It would have been obvious to modify the sensor of Velstra to include microfluidic/nanofluidic channels because as taught by Chee there is a desire/need to reduce/control the fluids that are used in detection devices using microspheres in the process as taught by Chee.  
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. In response to the changes made by applicant, the anticipation rejection has been withdrawn and the rejections under 35 U.S.C. 112(b), 112(d) and 103 have been modified.  The arguments with respect to the withdrawn rejection are moot.  With respect to the rejection under 35 U.S.C. 112(b), the changes to the claims created new issues of clarity.  Thus the arguments are not directed to these new issues and are not persuasive for that reason.  With respect to the rejection under 35 U.S.C. 112(d), examiner notes that the changes to the claims created new issues in different claims so that the arguments are not directed toward the currently rejected claims or issues that resulted in the rejection.  Thus the arguments are not directed to these new issues and are not persuasive for that reason.  
With respect to the obviousness rejection, examiner notes that the computer system was in fact trained.  Examiner notes that in paragraph [00283] of the instant specification the method of determining the biomolecule fingerprint associated with the disease or disorder and/or disease state including the analysis of the biomolecule fingerprints of the at least two samples.  This determination, analysis or statistical classification is done by methods known in the art, including, but not limited to, for example, a wide variety of supervised and unsupervised data analysis, machine learning, deep learning, and clustering approaches including hierarchical cluster analysis (HCA), principal component analysis (PCA), Partial least squares Discriminant Analysis (PLS-DA), random forest, logistic regression, decision trees, support vector machine (SVM), k-nearest neighbors, naive bayes, linear regression, polynomial regression, SVM for regression, K-means clustering, and hidden Markov models, among others.  In other words, the biomolecule fingerprint of each sample are compared/analyzed with each other to determine with statistical significance what patterns are common between the individual fingerprints to determine a biomolecule fingerprint that is associated with the disease or disorder or disease state.  First, there were samples taken and processed from 105 cancer patients and 202 healthy volunteers.  In the training process, several peaks from each of the beads were examined to see how well they could be used to predict the disease state.  The paragraph bridging pages 1986-1987 teaches that 48 peaks/signals from the WCX profiles and 42 peaks/signals from the RPC18 profiles were examined.  The paragraph bridging pages 1988-1989 teaches that this training process of looking at peak performance resulted in a reduction of the peaks examined to a set of peaks that were statistically significant for discriminating cases from controls.  Looking at the profiles individually was followed by a combination of peaks from both types of beads.  The table showing the improvement in the predictive capability of combining the two results is also evidence that the computer system was trained.  The newly applied Villanueva paper shows a different situation in which the training process resulted in over 200 peaks being used to determine if the disease state existed.  Thus there is a training process occurring to determine which if any peaks are appropriate to use for discrimination of a disease state.   Thus, the arguments are not persuasive.  If applicant still has a problem with the Velstra computer system being trained they are invited to see the newly cited Mertens paper (Statistics & Probability Letters 2011, 81, 759-766) which is cited by Velstra on page 1987 as providing a more detailed description of the process used to produce the results they report in Velstra.   
With respect to the number of identified proteins claim language, the claims are not specific relative to the actual number of identified proteins used to determine between the disease and control/healthy states.  When one looks at figure 10B, as noted above, it is clear that the number of identified proteins included proteins double counted and triple counted proteins (proteins that were found on two or more of the particles that were in the sensor array).  Additionally, it appears that the training process resulted in a reduced number of proteins that were  important for determining the disease state of a subject (see instant paragraph [00346] and Table 5).  Examiner notes that the reference to FIG. 10B in paragraph [00346] appears to be incorrect as the data referred to appears to be in figure 10C.  Thus the number of identified proteins does not refer to the number of unique proteins.  Rather it can have proteins that are double and triple counted.  Additionally, the number of identified proteins simply refers to the number of proteins identified in the biomolecule corona of the particles of the senor array and not the number of proteins finally determined to be statistically significant for the differentiation between subjects with a disease and healthy controls.  Since the newly applied Villanueva reference shows that a single bead type can result in almost 2000 identified proteins, this is not a limitation that would be expected to define over Velstra or the combination of references.  
With respect to the enhanced predictive power, Velstra clearly shows that using two different types of beads has a greater predictive power than using either of the single types of beads (see Table 1 of Velstra)  Velstra also recognized that the compounds adsorbed to the two beads were expected to be different based on the properties of the beads.  Thus there is an expectation that beads with different properties will lead to different proteins being removed from the sample.  The fact that each bead had proteins that were statistically significant in distinguishing between the diseased subjects and healthy controls would have led to an expectation that a different bead such as the anionic beads used by the secondary references would also have adsorbed proteins that had statistical significance in distinguishing between the diseased subjects and healthy controls.  Based on the improvement seen when combining the results of two complementary procedures, there would have been an expectation that inclusion of a third complementary procedure would also have improved the results.  Thus it would have been found obvious to include third anionic bead into the Velstra sensor array.  
With respect to Nanni, examiner notes that there may have been over 1000 identified proteins in the corona of the instantly described particles, however, the claims do not require any number of identified proteins as the number used to make the distinction between the diseased subjects and healthy controls.  As shown above, applicant’s disclosure has identified the 30 most significant identified proteins.  Examiner also notes that these proteins were within the set of identified proteins that were found on the three disclosed bead types.  Thus although there might be over 1000 identified proteins on the beads, the proteins that are actually important to any determination between the diseased subjects and healthy controls can be significantly less and still be within the scope of the claims.  Thus the argument directed toward the Nanni reference is not commensurate in scope with the claims and/or instant disclosure.  
With respect toward claim 22, the scope of the claim is different from what applicant appears to be arguing.  A disease state that is distinguishable among a plurality of biological states is of a scope that includes two biological states: afflicted with the disease and not afflicted with the disease.  That is what is taught by Velstra so that the argument is not persuasive.  Therefore, because Velstra and/or its combination with the other references described above does not have the deficiencies argued by applicant, the argument directed toward claim 22 is not persuasive.  Moreover, the office action mailed February 22, 2022 cited at least one reference showing that including samples from three cancer types and healthy controls in an analysis similar to that taught by Velstra resulted in a set of identified proteins that allowed one to distinguish samples from each of the three cancer types and healthy controls (see Villanueva, J. et al, Journal of Clinical Investigation 2006, 116, 271-284).  Also with respect to claim 22, the use of a sample to distinguish between a plurality of disease states based on measurement of components in a sample compared to a control sample from a healthy individual is not new.  That process/capability was taught in the newly cited Matson patent (US 4,863,873) which issued in 1989.  
With respect to the new claims, examiner notes that the modification of Velstra is not replacement of the RPC18 particle with an anionic particle, it is the addition of a third anionic particle to the two used by Velstra.  Thus claim 38 does not define over the suggestions of the prior art.  Additionally, from the data presented in figure 10B, it appears that to reach the over 1800 requirement of 35, at least three different particle types are required.  Since the newly applied Villanueva reference appears to show that the requirement of new claim 35 can be reach with a single particle type, examiner has not made that type of rejection under 35 U.S.C. 112(b).  
For the above reasons the arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to formation of protein corona for various purposes and automated sample analysis/preparation methods and apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797